Herlihy, P. J. (dissenting).
As noted by the majority herein, the Referee found that the offered employment was unsuitable because it was not within the scope of claimant’s training and experience and the board adopted and affirmed that decision. The Referee’s decision contains only two facts which would have any bearing upon whether or not the employment was unsuitable and therefore rejectable and those facts are: (1) that acceptance of the work would result in a lower salary than that which claimant earned as a brick layer; (2) that the claimant had always worked as a brick layer and never performed 1 ‘ laboring ” work for this company or any other. The collective bargaining agreement governing the employment relation herein appears to be substantially the same as that involved in Matter of Bus (Bethlehem Steel Corp.-Catherwood) (37 A D 2d 98, 101, 102, affd. 32 N Y 2d 955). In that case it was determined that, as a matter of law, the mere fact that the new job offer would result in a lower income by some 15% to the claimant than that which he might ordinarily receive in his usual skill *348or position would not constitute justification for refusal of the job offer. It was reasonably certain' in Matter of Bus (Bethlehem Steel Corp.-Catherwood) (supra) that the claimants therein were being offered jobs requiring much lesser skills than those which they had formerly held. Nevertheless, the salary which claimants such as in Bus and again in this case will receive for performance as laborers would substantially exceed unemployment insurance benefits and under such circumstances a general finding that the work is, not that for which the claimants are fitted by training and experience must be supported by appropriate findings by the Unemployment Insurance Appeal Board •based upon substantial evidence in the record. It iá a fair statement that, except for physical or mental disability, any worker could perform the duties of a laborer. Upon the present record there is no substantial evidence which would support a finding that the work was not that for which the claimant was fitted by training and experience, and pursuant to Matter of Bus (Bethlehem Steel Corp.-Catherwood) (supra) the apparent facts of a downgrade in skills and a salary some 15% less than that otherwise obtainable for the highest skill of the claimant are not sufficient to support a finding that the job was refused with good cause.
The decision appealed from should be reversed and the matter remitted to the board.
G-reenblott and Cooke, JJ., concur with Main, J.; Herlihy, P. J., and Kane, J., dissent and vote to reverse in an opinion by Herlihy, P. J.
Decision affirmed, with costs to respondents filing briefs.